DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 June 2021 has been entered.

Response to Amendment
The amendment filed 18 June 2021 has been entered.  Claims 1 and 11-12 are amended.  Claim 9 is canceled.  Claims 17-20 are hereby canceled.  Claims 1-8, 10-16, and 21 are allowed. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to Group II non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.

Allowable Subject Matter
Claims 1-8, 10-16, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments filed 18 June 2021, in addition with the remarks filed concurrently with said amendments, demonstrates that the amended claims overcome the rejection of record and are novel and nonobvious in light of the prior art.  In particular, the requirement that the system “identify a type of contaminants deposited directly on the plant based on the obtained image; and adjust a power of the air output from the air supplier to remove the contaminants from the plant by the air based on the identified type of contaminants…”, along with the other limitations of claim 1, renders the claim allowable.  Independent claim 12 likewise contains the identified limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH M. MAY/            Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/             Supervisory Patent Examiner, Art Unit 3762